DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of patent US 10675094. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are an obvious variation of the patented claims, or entirely covered by the patented claims. 
For example, claim 1 of the instant application discloses a surgical implant planning computer comprising: at least one network interface connectable to a fluoroscopy imager, a marker tracking camera, and a robot having a robot base coupled to a robot arm that is movable by motors relative to the robot base; a display device; at least one processor; and at least one memory storing program code that is executed by the at least one processor to perform operations. These limitations are all disclosed by the claim 1 of the patent US 10675094. Therefore, claim 1 of the instant application is covered by the claim 1 of the patent US 10675094, and is/are not patently distinct from the mentioned patent claim.  
The following table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the mapping claim 1 of patent US 10675094. 
Claim 1 of the Instant Application 16/851513
Claim 1 of the Patent 10675094
1. A surgical implant planning computer comprising: at least one network interface connectable to a fluoroscopy imager, a marker tracking camera, and a robot having a robot base coupled to a robot arm that is movable by motors relative to the robot base; a display device; at least one processor; and at least one memory storing program code that is executed by the at least one processor to perform operations comprising:
1. A surgical implant planning computer comprising: at least one network interface connectable to a fluoroscopy imager, a marker tracking camera, and a robot having a robot base coupled to a robot arm that is movable by motors relative to the robot base; a display device; at least one processor; and at least one memory storing program code that is executed by the at least one processor to perform operations comprising:
performing a registration setup mode comprising determining occurrence of a first condition indicating the marker tracking camera can observe to track reflective markers that are on a fluoroscopy registration fixture of the fluoroscopy imager, and
performing a registration setup mode comprising determining occurrence of a first condition indicating the marker tracking camera can observe to track reflective markers that are on a fluoroscopy registration fixture of the fluoroscopy imager, and 
determining occurrence of a second condition indicating the marker tracking camera can observe to track dynamic reference base markers attached to the robot arm; 
determining occurrence of a second condition indicating the marker tracking camera can observe to track dynamic reference base markers attached to the robot arm and/or an end-effector connected to the robot arm;
while both of the first and second conditions are determined to continue to occur, allowing operations to be performed to obtain a first intra-operative fluoroscopic image of a patient along a first plane and to obtain a second intra-operative fluoroscopic image of the patient along a second plane that is orthogonal to the first plane;
while both of the first and second conditions are determined to continue to occur, allowing operations to be performed to obtain a first intra-operative fluoroscopic image of a patient along a first plane and to obtain a second intra-operative fluoroscopic image of the patient along a second plane that is orthogonal to the first plane; 
displaying the first and second intra-operative fluoroscopic images on the display device; receiving a user's selection of a surgical screw from among a set of defined surgical screws; displaying a graphical screw representing the selected surgical screw as an overlay on both of the first and second intra-operative fluoroscopic images.
displaying the first and second intra-operative fluoroscopic images on the display device; receiving a user's selection of a surgical screw from among a set of defined surgical screws; displaying a graphical screw representing the selected surgical screw as an overlay on both of the first and second intra-operative fluoroscopic images; 

controlling angular orientation and location of the displayed graphical screw relative to a bone shown in the first and second intra-operative fluoroscopic images responsive to receipt of user inputs; and 

storing an indication of an angular orientation and a location of the displayed graphical screw in a surgical plan data structure responsive to receipt of a defined user input.

The following is a complete listing of the correspondence between the claim of the instant application and the patents:
Claims of the Instant Application 16/851513
1, 2
3, 11, 20
4
5
6
7
8
9
10
12
13
14
15
16
17
18
19
Claims of the Patent 10675094
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6 recites the limitation “the end-effector” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 20130345718) in view of Simon et al. (US 20080081982), and further in view of Kostrzewski et al. (US 20150100066).
Regarding claim 1, Crawford discloses A surgical implant planning computer (Crawford, “abstract, A medical robot system”) comprising: 
a marker tracking camera (Crawford, “[0190] During this time, simultaneously, a screen shows whether tracking markers on the patient 18 and robot 15 are in view of the detection device of the tracking system (for example, optical tracking system 3417 shown in FIG. 34 and cameras 8200 in FIG. 81)”), and 
a robot having a robot base coupled to a robot arm that is movable by motors relative to the robot base (Crawford, “[0015] FIGS. 3A-3B are perspective views of the surgical robot illustrated in FIG. 2, which show the movement of the base of the surgical robot in ; 
a display device (Crawford, “[0120] the surgical robot 15 can comprise a display means 29 (including for example a display 150 shown in FIG. 10)”); 
at least one processor (Crawford, “[0124] the processor of the control device (i.e. the computer 100) can be configured to account for the orientation of the tubular element and the position of the RF transmitter 120.”); and 
at least one memory storing program code that is executed by the at least one processor to perform operations (Crawford, “  [0168] It should be further appreciated that the methods disclosed in the various embodiments described throughout the subject specification can be stored on an article of manufacture, or computer-readable medium, to facilitate transporting and transferring such methods to a computing device (e.g., a desktop computer, a mobile computer, a mobile telephone, a blade computer, a programmable logic controller, and the like) for execution, and thus implementation, by a processor of the computing device or for storage in a memory thereof”) comprising: 
performing a registration setup mode comprising determining occurrence of a first condition indicating the marker tracking camera can observe to track reflective markers that are on a fluoroscopy registration fixture of the fluoroscopy imager (Crawford “[0509] registration of the markers 730, 720 is achieved by software (for example, using one or more modules of the software 3406 using the computing device 3401), which automatically detects the positions of the radio-opaque markers 730 on the medical image. In some embodiments, the known relative positions of the active tracking markers 720 and the radio-opaque marker 730 and determining occurrence of a second condition indicating the marker tracking camera can observe to track dynamic reference base markers attached to the robot arm (Crawford “[0160] at least one optical marker of the plurality of optical tracking markers 720 can be positioned on the robot 15 between the base 25 of the robot 15 and the end-effectuator 30 instead of, or in addition to, the markers 720 on the base 25 of the robot 15, (see FIG. 16). [0187] in the passive state, the markers 720 continue to collect data on the robot arm 23 position and encoders on each axis 64, 66, 68, 70 continue to provide information regarding the position of the axis”); and 
while both of the first and second conditions are determined to continue to occur, allowing operations to be performed to obtain a first intra-operative fluoroscopic image of a patient along a first plane and to obtain a second intra-operative fluoroscopic image of the patient along a second plane that is orthogonal to the first plane (Crawford, “[0347] In some alternative embodiments, the active markers 720 themselves must be configured to be visualized accurately on CT or other 3D image. [0399] In obtaining the fluoroscopic views, a method is needed to establish the position of the coordinate system of the anatomy relative to the ;
displaying the first and second intra-operative fluoroscopic images on the display device (Crawford, “[0401] In some embodiments, after obtaining two images, the two images can be used to construct a 3D Cartesian coordinate system because they represent images of the same thing (the fixture) from two orthogonal views. [0414] In some embodiments, a method of implementing this system of two orthogonal fluoroscopy images to control a robot 15 can involve combining a robot 15 and fluoroscopy unit into a single interconnected device”); 
receiving a user's selection of a surgical screw from among a set of defined surgical screws (Crawford, “[0148] In some embodiments, the robot 15 moves into a selected position, ready for the surgeon to deliver a selected surgical instrument 35, such as, for example and without limitation, a conventional screw, a biopsy needle 8110, and the like. [0248] In some . 
On the other hand, Crawford fails to explicitly disclose but Simon discloses displaying a graphical instrument representing the selected surgical instrument as an overlay on both of the first and second intra-operative fluoroscopic images (Simon, “[0057] as shown in FIG. 2, provides a virtual bi-plane image using a single-head C-arm fluoroscope as the optional imaging device 12 by simply rotating the C-arm 16 about at least two planes, which could be orthogonal planes to generate two-dimensional images that can be converted to three-dimensional volumetric images. By acquiring images in more than one plane, an icon representing the location of an impacter, stylet, reamer driver, taps, drill, or other instrument, or probe introduced and advanced in the patient 14, may be superimposed in more than one view on display 34 allowing simulated bi-plane or even multi-plane views, including two and three-dimensional views”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Simon and Crawford. That is, applying the overlaid imaging of Simon to the selected screw and fluoroscopic image of Crawford. The motivation/ suggestion would have been allowing simulated bi-plane or even multi-plane views, including two and three-dimensional views (Simon, [0057]).
On the other hand, Crawford in view of Simon fails to explicitly disclose but Kostrzewski discloses at least one network interface connectable to a fluoroscopy imager (Kostrzewski, “[0067] The scanning may be conducted using a medical imaging device such as a computer tomography scanner, a magnetic resonance image scanner, a nuclear magnetic resonance image scanner, an ultrasound machine, a photoacoustic imager, cardiac sonographer, a thermographic .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kostrzewski and Crawford, Simon. That is, adding the network interface connectable to a fluoroscopy imager of Kostrzewski to the fluoroscopy imager of Crawford and Simon. The motivation/ suggestion would have been to provide a compact and user-friendly environment for the surgical tool system (Kostrzewski, [0008] The system features a portable robot arm with end effector for precise positioning of a surgical tool).
Regarding claim(s) 10, 19, they are interpreted and rejected for the same reasons set forth in claim(s) 1.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 20130345718) in view of Simon et al. (US 20080081982), and Kostrzewski et al. (US 20150100066), further in view of Maiteh et al. (US 20020133264).
Regarding claim 11, Crawford in view of Simon and Kostrzewski discloses The method of claim 10, wherein the displayed graphical screw in a surgical plan data structure responsive to receipt of a defined user input, has been disclosed.
On the other hand, Crawford in view of Simon and Kostrzewski fails to explicitly disclose but Maiteh discloses storing an indication of an angular orientation and a location of the displayed graphical tool (Maiteh, “[0082] 5. As the user manipulates the virtual tool in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maiteh into the combination of Crawford, Simon and Kostrzewski. That is, adding the position and orientation tracking of Maiteh to the graphical screw of Kostrzewski, Crawford and Simon. The motivation/ suggestion would have been to provide a more flexible three-dimensional environment for the user in which to exercise creative design techniques (Maiteh, [0028]).
Allowable Subject Matter
Claims 2-9, 12-18, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, it recites, controlling angular orientation and location of the displayed graphical screw relative to a bone shown in the first and second intra-operative fluoroscopic images responsive to receipt of user inputs; and storing an indication of an angular orientation and a location of the displayed graphical screw in a surgical plan data structure responsive to receipt of a defined user input.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Regarding claim 20, it recites similar limitations as above, thus are allowable subject matter as claim 2.

None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Regarding claim 15, it recites similar limitations as above, thus are allowable subject matter as claim 6.
Regarding claim 12, it recites, determining a trajectory along an axis of the graphical screw; and displaying a trajectory line that extends from adjacent to a tip of the graphical screw and along the trajectory to facilitate a user visually orienting and positioning the graphical screw relative to a desired insertion location on the bone.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        6/22/2021